Case 1:19-cr-00264-WJM Document 139-1 Filed 07/26/21 USDC Colorado Page 1 of 2




           EXHIBIT 1
Case 1:19-cr-00264-WJM Document 139-1 Filed 07/26/21 USDC Colorado Page 2 of 2




 On 10-16-2020, I, Investigator E. Dortch was preparing for court testimony I anticipated having on 10-21-
 2020 regarding U.S. District Court case, 1:19-cr-00264-WJM USA v. Spikes et al., by reviewing my
 supplemental report and all the accompanying evidence available in the case.



 While reviewing the evidence in relation to the search warrant that was executed on the Dodge Charger,
 I observed on the property invoice sheet that Item numbers 1-5 are items recovered from the glove
 compartment and item 6 was the in-car camera collected from the front windshield. I noticed that the
 ink and handwriting appeared to be different which I found to be strange. I then reviewed the
 photographs submitted as evidence in this case. I observed that there were four photos taken of the in-
 car camera. One of the photos is of the camera mounted in the vehicle and the other three are of the
 camera out of the vehicle. The “properties” of these four photos shows they were taken at 12:24 PM to
 12:26 PM on 3-12-19 by an iPhone XS Max, which is the phone I owned at the time. It was clear to me
 these photos were taken inside the secured evidence bay where the Dodge Charger was being stored.



 I then reviewed the evidence log of when these items were placed into evidence and observed they were
 placed into evidence by Investigator Merino at 1:05 PM.



 Based on this information I attempted to contact USACO Rangel on 10-16-2020, but we were unable to
 speak. On 10-21-2020 I was able to speak with USACO Rangel and advised her of this information and
 told her I would write a supplemental report with this information.



 NFAT
